Exhibit 10.120

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (the “2nd Amendment”) is made and
entered into by and between QS Energy, Inc. (the “Company”) and Greggory M.
Bigger (“Executive”), effective as of March 10, 2016 (the “2nd Amendment
Effective Date”), with reference to the following:

 

RECITALS

 

A.Effective as of February 1, 2012, the Company and Executive entered into that
certain Employment Agreement (the “Employment Agreement”);

 

B.Effective as of September 1, 2013, the Company and Executive entered into that
certain First Amendment to Employment Agreement (the “1st Amendment”);

 

C.It is the desire of the Company and Executive to amend the Employment
Agreement again, pursuant to the terms and conditions of this 2nd Amendment,
effective as of the 2nd Amendment Effective Date.

 

NOW, THEREFORE, the parties hereto agree further to amend the Employment
Agreement, as follows: (All capitalized terms used herein shall have the
meanings ascribed to such terms in the Employment Agreement.)

 

I. Section 1 of the Employment Agreement is hereby amended and restated as
follows:

 

Effective Date and Term. Unless sooner terminated as provided in this Agreement,
including as a result of the Company’s early termination of this Agreement as
provided in Section 4 below, the Company shall continue to employ Executive for
an initial term commencing on March 10, 2016 (the “Effective Date”), and
continuing thereafter until the close of business on the day immediately
preceding the third anniversary of the Effective date (the “Expiration Date”).
This Agreement shall in all respects terminate on the Expiration Date, except
for those obligations of either party that are expressly stated to continue
after such time or by nature will continue after such time. The period beginning
on the Effective Date and ending on the earlier of the Expiration Date or the
date Executive's employment under this Agreement actually terminates is referred
to as the “Term.” No less than ninety (90) days prior to the Expiration Date,
the Company and the Executive hereby undertake to meet and negotiate a mutually
acceptable extension of the Expiration Date.

 

II. If there are any inconsistencies between the Employment Agreement and the
1st Amendment and the terms and conditions of this 2nd Amendment, the terms and
conditions of this 2nd Amendment shall control.

 

 

 

 

 

 1 

 



 

III. Except for the changes set forth in this 2nd Amendment, all terms and
conditions in the Employment Agreement and 1st Amendment shall remain unchanged
and in full force and effect.

 

Executed effective as of the 2nd Amendment Effective Date.

 



 

  QS ENERGY, INC.                     By: /s/ MARK STUBBS       Mark Stubbs,    
  Director and Chairman of the Audit Committee, on behalf of the Board of
Directors               /s/ GREGGORY M. BIGGER       Greggory M. Bigger  

 

 

 

 

 

 

 



 2 

